Case 17-24771-JAD        Doc 539    Filed 02/20/19 Entered 02/20/19 11:09:52   Desc Main
                                   Document     Page 1 of 48


                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:                                          )
                                                 )
 DILLE FAMILY TRUST,                             )      Bankr No. 17-24771-JAD
                                                 )
                   Debtor.                       )
 _____________________________________           X      Chapter 11
                                                 )
 DON MURPHY, LORRAINE DILLE                      )
 WILLIAMS, ROBERT NICHOLS                        )      Related to ECF No. 453
 FLINT DILLE, and TEAM ANGRY                     )
 FILMWORKS, INC.,                                )      Also related to ECF Nos
                                                 )      252, 277, 331, 377, 411,
                       Movants,                  )      413, 416, 449, 450, 453,
                                                 )      461, 491, 515, 523, 526
                                                 )      & 537
            -v-                                  )
                                                 )
 ROBERT S. BERNSTEIN, Chapter                    )
 11 Trustee, LOUISE A. GEER,                     )
 Esquire, NOWLAN FAMILY                          )
 TRUST, and DILLE FAMILY                         )
 TRUST,                                          )
                                                 )
                   Respondents.                  )
 ____________________________________            X

                               MEMORANDUM OPINION

            The matter before the Court is an Expedited Joint Motion to Dismiss the

 Chapter 11 Case for Cause (the “Motion to Dismiss”) filed by Don Murphy,

 Lorraine Dille Williams, Robert Nichols Flint Dille, and Team Angry Filmworks,

 Inc.

            Pursuant to the Motion to Dismiss, the movants make a number of

 contentions including the claim that the Dille Family Trust is not a “business


 00025941
Case 17-24771-JAD        Doc 539    Filed 02/20/19 Entered 02/20/19 11:09:52   Desc Main
                                   Document     Page 2 of 48


 trust” and is therefore ineligible to be a debtor in bankruptcy pursuant to 11

 U.S.C. § 109(d).

            Objections have been lodged against the Motion to Dismiss by: Robert S.

 Bernstein in his capacity as Chapter 11 Trustee, Louise A. Geer (who is the

 non-bankruptcy trustee of the Dille Family Trust), the putative debtor Dille Family

 Trust, and the Nowlan Family Trust. These parties contend that the debtor is a

 “business trust” and, as such, the debtor is eligible for relief.

            The Motion to Dismiss is a core proceeding over which this Court has the

 requisite subject matter jurisdiction and authority to enter a final judgment. See

 28 U.S.C. §§ 157(a), 157(b)(1), 157(b)(2)(A), 157(b)(2)(O), and 1334(b).       For the

 reasons that are set forth below, the Court concludes that the Dille Family Trust

 is not a “business trust” and that this bankruptcy case must be dismissed.

                                            I.
                                        Background

            This case is a saga. After much litigation before the United States Patent

 & Trademark Office’s Trademark Trial and Appeal Board, the United States

 District Court for the Central District of California, the United States District

 Court for the Eastern District of Pennsylvania, and the United States District

 Court for the Western District of Pennsylvania, the legal controversies concerning

 the Dille Family Trust found itself on this Court’s docket when the Dille Family

 Trust filed a voluntary petition for relief under Chapter 11 of the United States

 Bankruptcy Code on November 28, 2017.

 00025941                                    -2-
Case 17-24771-JAD         Doc 539    Filed 02/20/19 Entered 02/20/19 11:09:52        Desc Main
                                    Document     Page 3 of 48


            Since the Dille Family Trust was in the throes of litigation when it sought

 bankruptcy protection, its adversaries went on the offensive in this bankruptcy

 case and sought either relief from the automatic stay to complete the

 non-bankruptcy litigation that was consuming the debtor, and/or dismissal of this

 bankruptcy case alleging a myriad of “cause” including allegations to the effect

 that: (1) the Dille Family Trust is an ordinary trust and not a “business trust”

 thereby rendering it ineligible for bankruptcy relief, and (2) this bankruptcy case

 was not filed in “good faith” since it was allegedly filed as a litigation tactic to

 forestall ongoing litigation.1

            By way of background, the Dille Family Trust purports or alleges that it

 owns copyrights, trademarks and other intellectual property rights relative to the

 fictional comic character known as the 25th century space explorer “Buck Rogers”

 (also known as “Anthony Rogers”).

            The intellectual property rights claimed by the Dille Family Trust include the

 rights relating to a novella entitled Armageddon 2419 A.D., where the character

 “Anthony Rogers” first appeared. This novella was allegedly written by Phillip

 Francis Nowlan in 1928 or 1929 while he was under contract with either John F.

 Dille or his companies (John F. Dille Co., National News Service and/or National


            1
           See e.g., ECF No. 26 (Emergency Motion for Relief From Stay filed by Team Angry
 Filmworks); ECF No. 81 (Motion to Dismiss Case filed by Don Murphy and Team Angry
 Filmworks); ECF No. 90 (Motion to Dismiss Case, or in the Alternative to Convert to Chapter 7
 filed by Don Murphy and Team Angry Filmworks); and ECF No. 103 (Supporting Response to
 the Motion to Dismiss or Convert filed by the Nowlan Family Trust).

 00025941                                     -3-
Case 17-24771-JAD        Doc 539    Filed 02/20/19 Entered 02/20/19 11:09:52             Desc Main
                                   Document     Page 4 of 48


 News Syndicate).2 Alternatively, it has been contended in pleadings that the

 character “Anthony Rogers” or “Buck Rogers” was created by Dille and not by

 Nowlan.

            These circumstances led to a dispute between Nowlan and Dille as to rights

 to the intellectual property. However, it appears that in 1942, Mr. Nowlan’s estate

 released and assigned such rights and interests in the “Buck Rogers” and “Buck

 Rogers in the 25th Century” intellectual property to Dille. Thereafter, and through

 the years that followed, these intellectual property rights were transferred between

 members of the Dille family (including Robert C. Dille, who is the son of John F.

 Dille) or to companies owned by them.

            On August 16, 1979, the Dille Family Trust was created. On that same

 date, it has been alleged that “Buck Rogers” and related trademark rights were

 conveyed to the Dille Family Trust. Approximately a year later copyrights were

 also alleged to have been assigned to the Dille Family Trust. Other assignments




            2
            Much of the background allegations regarding “Buck Rogers,” Armageddon 2419 A.D.,
 and the litigation between the Dille Family Trust, Don Murphy, and Team Angry Filmworks is
 set forth in the opinions of former Chief U.S. District Judge Joy Flowers Conti which are found
 at: Team Angry Filmworks v. Geer, 171 F. Supp.3d 437 (W.D. Pa. 2016) and Team Angry
 Filmworks, Inc. v. Geer, 214 F. Supp. 3d 432 (W.D. Pa. 2016). As to the background and
 allegations regarding the Nowlan Family Trust, it is set forth in the opinion of the Trademark &
 Trial Board which is found at Dille Family Tr. v. Nowlan Family Tr., 2015 WL 6121770
 (Opinion dated September 25, 2015, Trademark Tr. & App. Bd.) and in the opinion of U.S.
 District Court Judge Wendy Beetlestone which is found at: Dille Family Tr. v. Nowlan Family
 Tr., 276 F. Supp. 3d 276 (E.D. Pa. 2017). Pursuant to Fed.R.Evid. 201, and by consent of the
 parties, the Court takes judicial notice of the allegations of the parties in these proceedings, as
 well as the findings and conclusions of the respective courts adjudicating matters therein.

 00025941                                        -4-
Case 17-24771-JAD        Doc 539    Filed 02/20/19 Entered 02/20/19 11:09:52   Desc Main
                                   Document     Page 5 of 48


 to the Dille Family Trust have also occurred, but the record in that regard is not

 fully developed. Inasmuch as this description is for background purposes, the

 specifics of various intellectual property assignments are not outcome

 determinative to the instant matter before this Court.

            For reasons that are unknown to the Court, certain registrations of the

 “Buck Rogers” trademark were cancelled in 2011. Notwithstanding the

 cancellation, the Dille Family Trust contended that it continued to use the

 trademarks in commerce. In fact, the Dille Family Trust contended that in 2009

 it had filed applications with the United States Patent & Trademark Office relative

 to certain marks and classes of use.

            In January of 2008, the Nowlan Family Trust filed an application with the

 United States Patent & Trademark Office seeking registration of the “Buck Rogers”

 mark based upon an intent to use. The Dille Family Trust opposed the application,

 and in 2015 the opposition was overruled by the Trademark Trial & Appeal Board

 because the Dille Family Trust could not “demonstrate its proprietary interest in

 the asserted mark.” See Dille Family Tr. v. Nowlan Family Tr., 2015 WL 6121770

 at *8 (T.T.A.B., September 25, 2015). The Dille Family Trust then filed suit against

 the Nowlan Family Trust in the Eastern District of Pennsylvania seeking to

 overturn the decision of the Trademark Trial & Appeal Board.

            While this matter was making its way through the federal court system,

 Team Angry Filmworks, Inc. filed suit against the Dille Family Trust and its


 00025941                                    -5-
Case 17-24771-JAD             Doc 539     Filed 02/20/19 Entered 02/20/19 11:09:52         Desc Main
                                         Document     Page 6 of 48


 trustee, Louise A. Geer, in the United States District Court for the Central District

 of California.3

            Team Angry Filmworks is a film production company owned by Don

 Murphy. According to the lawsuit filed by Team Angry Filmworks against Dille

 Family Trust and Ms. Geer, Mr. Don Murphy is a “well known motion picture

 producer whose production credits include ‘Natural Born Killers,’ ‘The League of

 Extraordinary Gentlemen,’ ‘From Hell’ and ‘The Transformers’ motion picture

 franchise. Motion pictures on which Mr. Murphy has acted as a producer have

 generated in excess of four billion dollars in box office revenues.” See Team Angry

 Filmworks, Inc. v. Geer, 214 F. Supp. 3d 432, 436 (W.D. Pa. 2016).

            The lawsuit filed by Team Angry Filmworks was ultimately transferred to the

 Western District of Pennsylvania because the non-bankruptcy trustee for the Dille

 Family Trust, Louise A. Geer, resides in New Castle, Pa.

            The gravamen of the Western District litigation is a claim by Team Angry

 Filmworks that “Buck Rogers” and Armageddon 2419 A.D. entered the public

 domain in the United States in 1956. The claim by Team Angry Filmworks also

 includes a contention that these marks or works entered the public domain

 worldwide in 2010. The lawsuit also alleges that Team Angry Filmworks received

 various threats and/or demands by counsel for the Dille Family Trust, Mr. Daniel

 Herman (who is also the spouse of Louise A. Geer), which included various


            3
                “Does 1-10, inclusive” were also listed as co-defendants in this action.

 00025941                                             -6-
Case 17-24771-JAD        Doc 539    Filed 02/20/19 Entered 02/20/19 11:09:52         Desc Main
                                   Document     Page 7 of 48


 copyright infringement claims.4

            As such, the litigation commenced by Team Angry Filmworks included

 causes of action seeking a declaration that the marks and works are in the public

 domain and that the same may be used by Team Angry Filmworks as part of its

 commercial ventures and film productions. The Western District litigation also

 sought injunctive relief enjoining the Dille Family Trust and Ms. Geer from

 interfering with Team Angry Filmworks use of the “Buck Rogers” and Armageddon

 2419 A.D. intellectual property in Team Angry’s projects, and attorneys fees and

 costs pursuant to 17 U.S.C. § 505.

            The Dille Family Trust’s litigation against the Nowlan Family Trust in the

 Eastern District progressed to the point in which the case was ready for trial. In

 fact, trial was scheduled to begin on February 5, 2018. The litigation against

 Team Angry Filmworks in the Western District also progressed past the pleadings

 stage and entered into the discovery phase. Efforts at mediation also failed, and

 the case proceeded.

            With the trial looming in the Eastern District, it appears that the Dille

 Family Trust’s ability to fund payment of the fees and expenses of its legal counsel

 ended. Apparently, the beneficiaries of the Dille Family Trust are the surviving

 children of Robert C. Dille (i.e., Robert Nichols Flint Dille and Lorraine Dille


            4
           The Court takes judicial notice of the allegations contained in the Third Amended
 Complaint filed at Team Angry Filmworks, Inc. v. Louise A. Geer, as Trustee of the Dille Family
 Tr., No. 2:15-cv-01381-JFC (W.D. Pa.)(ECF No. 73).

 00025941                                      -7-
Case 17-24771-JAD        Doc 539    Filed 02/20/19 Entered 02/20/19 11:09:52   Desc Main
                                   Document     Page 8 of 48


 Williams). The latter, Lorraine Dille Williams, was lending the trust monies

 enabling the Dille Family Trust to mount its litigation efforts, despite the fact that

 the trust on its own was not generating enough income to pay for such expenses.

 However, Lorraine Dille Williams ultimately ceased funding the litigation citing,

 among other things, alleged irregularities by either Ms. Geer or Mr. Herman, or

 their firm Geer and Herman, P.C. and other related entities.

            Without funding for the litigation, the Dille Family Trust filed for Chapter

 11 relief on November 28, 2017. The effect of the filing was that all litigation was

 stayed and, instead, the parties sharpened their litigation arrows before this

 Court.

            By way of example, upon the filing of this bankruptcy case, the Dille Family

 Trust sought to engage an auctioneer to sell the intellectual property rights “free

 and clear” of competing interests. Naturally, the Nowlan Family Trust and Team

 Angry Filmworks opposed such efforts because these parties claimed a right to

 utilize the intellectual property.

            Team Angry Filmworks also moved to dismiss this bankruptcy case as a

 “bad faith” filing, contending that the debtor did not belong in Chapter 11 because

 it had no meaningful business operations and because the bankruptcy filing was

 merely a litigation tactic designed to avoid the various non-bankruptcy lawsuits.

            Team Angry Filmworks also contended that dismissal was warranted

 because the debtor was an ordinary trust as opposed to a “business trust” thereby


 00025941                                    -8-
Case 17-24771-JAD        Doc 539    Filed 02/20/19 Entered 02/20/19 11:09:52   Desc Main
                                   Document     Page 9 of 48


 rendering it ineligible for bankruptcy relief pursuant to 11 U.S.C. § 109(d). As an

 alternative request for relief, Team Angry Filmworks also contended that these

 circumstances provided ample “cause” to grant Team Angry relief from the

 automatic stay pursuant to 11 U.S.C. §362(d)(1) for it to prosecute the Western

 District lawsuit.

            Similarly, the Nowlan Family Trust filed its own request for relief from the

 automatic stay adopting the arguments raised by Team Angry Filmworks.

            Around this time, the Dille Family Trust filed its proposed Chapter 11 Plan

 and Disclosure Statement. The gist of the plan was to liquidate the intellectual

 property interests.

            Hearing was had on the Disclosure Statement, where the various parties

 (including the Nowlan Family Trust, Team Angry Filmworks, Robert Nichols Flint

 Dille and Lorraine Dille Williams) appeared and raised many of the same issues

 that had been permeating this case, including challenges to the debtor’s eligibility

 as a “business trust” and challenges regarding the good faith filing and

 prosecution of this Chapter 11.          The Nowlan Family Trust and Team Angry

 Filmworks also pressed their motions for relief from stay and for dismissal of the

 bankruptcy case. No decision was made at that time regarding these dueling

 motions because the parties argued that questions of fact remained.

            The Court then scheduled an August 21, 2018 trial on the motions for relief

 from stay and for dismissal of the case. The Court also authorized the parties to


 00025941                                    -9-
Case 17-24771-JAD        Doc 539     Filed 02/20/19 Entered 02/20/19 11:09:52   Desc Main
                                   Document      Page 10 of 48


 undertake discovery in advance of trial.

            During the discovery period, the Dille Family Trust failed to comply with

 discovery requests resulting in the filing of various motions to compel against the

 debtor. At a July 25, 2018 hearing it became evident that not only was the failure

 to produce discovery willful, but that there were many other inherent problems

 with this Chapter 11 case. The result was that this Court exercised its discretion

 and appointed a Chapter 11 Trustee instead of dismissing the case at that time.

 In this regard, the Court found and determined as follows:

                  It is clear and convincing that the above captioned Chapter 11
            case is not making any meaningful progress towards a successful
            reorganization. In fact, the undisputed record of this case is that
            while the debtor has been a debtor-in-possession, it

                  1.    Has no business operations;

                  2.    Has no meaningful income;

                  3.    Is liquidating as opposed to reorganizing;

                  4.    Has incurred administrative expenses in the form
                        of professional fees and yet has no liquid assets
                        available to satisfy them;

                  5.    Has incurred administrative expenses in the form
                        of professional fees, yet does not identify them in
                        its monthly financial reports (as the line item for
                        professional fees incurred reflects nothing in each
                        report on file);

                  6.    Has invoked the automatic stay for the primary
                        purpose of avoiding a trial regarding the debtor’s
                        alleged interest in various intellectual property;

                  7.    Has replaced the non-bankruptcy forum litigation

 00025941                                    -10-
Case 17-24771-JAD    Doc 539     Filed 02/20/19 Entered 02/20/19 11:09:52   Desc Main
                               Document      Page 11 of 48


                    costs with the costs associated with the litigation
                    that has consumed this bankruptcy case (namely,
                    whether the debtor is eligible for bankruptcy relief;
                    whether this case was filed in good faith; whether
                    the debtor may sell the disputed assets; and
                    whether the automatic stay should be lifted as to
                    the entities having a competing interest in the
                    disputed property);

            8.      Has obfuscated lawful discovery requests
                    propounded by litigants who have challenged the
                    debtor’s eligibility to be a debtor in bankruptcy,
                    who have challenged the good faith basis of the
                    debtor’s commencement of this case (i.e., have
                    contended that the bankruptcy is nothing but a
                    litigation tactic), and who have challenged the
                    debtor’s ability to sell the disputed property
                    interests;

            9.      Has provided affidavits which are evasive or
                    incomplete or misleading in support of defective
                    answers to discovery;

            10.     Has ignored and/or obfuscated directives of this
                    Court to produce documents responsive to lawful
                    discovery requests and has provided no convincing
                    arguments excusing such failures;

            11.     Has improperly and without appropriate excuse
                    withheld documents responsive to discovery
                    requests;

            12.     Cavalierly claimed that its woefully inadequate
                    responses to discovery were “un-important” or “no
                    big deal” or something to that effect, despite the
                    fact that the debtor is a fiduciary, has a duty to
                    answer discovery and despite the fact that the
                    debtor bears the burden of proving that its
                    bankruptcy case is one that has been filed and
                    prosecuted in good faith;

            13.     Is unable to pay a monetary sanction as a result

 00025941                                -11-
Case 17-24771-JAD         Doc 539     Filed 02/20/19 Entered 02/20/19 11:09:52   Desc Main
                                    Document      Page 12 of 48


                        of its failure to answer lawful discovery as the
                        debtor has no liquid assets;

                  14.   Has not demonstrated to the Court and has not
                        convinced the Court that the debtor’s
                        contumacious failure to respond to discovery
                        requests will cease;

                  15.   Despite the fact that it acknowledged the existence
                        of the ownership dispute(s) as to intellectual
                        property rights at issue in this case, has
                        improperly sought to pursue a “free and clear” sale
                        of the disputed or alleged rights only to be
                        “corrected” once the Court and certain parties-in-
                        interest questioned the legitimacy of such efforts;

                  16.   Has listed on the internet various assets for sale
                        without first obtaining prior approval of this
                        Court;

                  17.   Has consulted or utilized the services of counsel
                        (Mr. Herman) who has not been retained by an
                        order of this Court, and who may have a conflict of
                        interest (as his firm is an alleged pre-petition
                        creditor and his spouse is both an alleged trustee
                        of the Dille Family Trust and owner of a related
                        entity that is alleged to have entered into a
                        licensing agreement with the debtor); and

                  18.   Admitted that the beneficiaries of the debtor-trust
                        are deadlocked, and one 50% beneficiary received
                        no notice and did not consent to the filing of the
                        instant bankruptcy.

                  In light of all of the circumstances of this case, the record is
            clear and convincing that “cause” supports the appointment of a
            Chapter 11 Trustee in this case pursuant to 11 U.S.C. §§ 1104(a)(1)
            and (a)(2).

                  Such appointment is not only appropriate given the
            aforementioned items of “cause,” it is also appropriate given the
            acrimony and pervasive litigation that has consumed this case. See

 00025941                                     -12-
Case 17-24771-JAD         Doc 539     Filed 02/20/19 Entered 02/20/19 11:09:52   Desc Main
                                    Document      Page 13 of 48


            e.g. In re Marvel Entertainment Group, Inc., 140 F.3d 463 (3d Cir.
            1998)(appointment appropriate given high level of acrimony).

                  In rendering its decision directing the appointment of a Chapter
            11 Trustee, the Court duly considered the debtor’s suggestion that an
            examiner be appointed in lieu of the appointment of a trustee.

                  However, it is unlikely that the costs associated with the
            appointment of an examiner would be any less than that of a trustee.
            In addition, an examiner’s investigation will do nothing but further
            add an element of delay to this case. Moreover, an examiner lacks
            the requisite powers and duties of management, which is necessary
            to move this case forward in a Chapter 11.

                  Finally, the primary litigants in this case support the
            appointment of a Chapter 11 Trustee, even noting that such
            appointment could have the salutary effect of promoting the
            possibility of settlement for the benefit of all constituencies.

                  For all of these reasons, an Order shall be entered that directs
            the Office of the U.S. Trustee to immediately appoint a Chapter 11
            Trustee.

 See In re Dille Family Tr., 2018 WL 3629650 (Bankr. W.D. Pa., July 25, 2018).

            Attorney Robert S. Bernstein was duly appointed Chapter 11 Trustee in this

 case. In this regard he has exercised his duties admirably and consistent with his

 fiduciary duties.

            Despite the appointment of the Chapter 11 Trustee, the trial of the motions

 to dismiss and relief from stay remained on the Court’s calendar for August 21,

 2018. On or about that date, the Chapter 11 Trustee and Team Angry Filmworks

 reached a tentative agreement whereby the Team Angry motions were withdrawn

 without prejudice, and the Chapter 11 Trustee and Team Angry Filmworks

 proposed a Chapter 11 Plan to be funded through the development and

 00025941                                     -13-
Case 17-24771-JAD        Doc 539     Filed 02/20/19 Entered 02/20/19 11:09:52           Desc Main
                                   Document      Page 14 of 48


 monetization of the intellectual property. The Nowlan Family Trust was also

 granted relief from stay to complete the Eastern District litigation.

            Thereafter, the Chapter 11 Trustee filed a motion seeking approval of the

 Team Angry deal pursuant to Fed.R.Bankr. 9019.                     This deal, however, was

 opposed by the Nowlan Family Trust, Ms. Geer, Mr. Herman and others. Geer and

 Herman then filed their own competing plan whereby Geer and Herman would

 allegedly control the monetization of the “Buck Rogers” related intellectual

 property for themselves and certain creditors.5

            A hearing was then held on November 27, 2018. At that hearing, the

 Chapter 11 Trustee observed, in so many words, that this case is a difficult case

 and that the negotiations have been fluid.

            Specifically, much to the surprise of Team Angry Filmworks, the Chapter 11

 Trustee advised the Court at the November 27, 2018 hearing that the Chapter 11

 Trustee was exercising his business judgment and elected to abandon the Team

 Angry Filmworks proposal and forge ahead with a plan agreed upon by the Nowlan

 Family Trust, Ms. Geer, and Mr. Herman.

            Mr. Bernstein’s analysis of the competing proposals was that the joint

 proposal of Nowlan Family Trust and Geer & Herman was a better offer for



            5
          The beneficiaries of the trust, Robert Nichols Flint Dille and Lorraine Dille Williams,
 contend that Geer and Herman’s efforts to acquire the intellectual property rights violate
 applicable fiduciary duties. Nothing contained in this Memorandum Opinion should be
 construed as a ruling, either positively or negatively, as to this issue.

 00025941                                       -14-
Case 17-24771-JAD         Doc 539     Filed 02/20/19 Entered 02/20/19 11:09:52   Desc Main
                                    Document      Page 15 of 48


 creditors because it proposed remitting to the bankruptcy estate $500,000 for

 creditors. It was represented that this sum would pay creditors a dividend of

 approximately fifty cents on the dollar. It has been stated in these proceedings

 that trust beneficiaries (Ms. Wiliams and Mr. Dille) would receive nothing on

 account of their interests under this new proposal.

            Obviously Team Angry Filmworks and Don Murphy were dismayed at this

 turn of events. Ms. Williams and Mr. Flint Dille were also dismayed. As such, at

 the November 27, 2018 hearing, counsel for Team Angry Filmworks orally renewed

 the Team Angry motion to dismiss.

            At the November 27th hearing, the Chapter 11 Trustee was then directed to

 file his amended plan and the colloquy of that hearing reflected not only the

 recognition that debtor eligibility remained a live issue in this case, but also that

 a determination of this issue would be a precondition to the confirmation of any

 plan.

            Thereafter, on December 11, 2018, the expedited Motion to Dismiss was

 filed by Team Angry Filmworks, Don Murphy, Lorraine Dille Williams, and Robert

 Nichols Flint Dille.

            This written motion renewed the challenge to the debtor’s eligibility to be a

 debtor, and argued that the Dille Family Trust is not a “business trust.” This

 motion also reasserted the claims of “bad faith” that were contained in the prior

 motion. The motion also asserted various claims that Ms. Geer and Mr. Herman


 00025941                                     -15-
Case 17-24771-JAD        Doc 539     Filed 02/20/19 Entered 02/20/19 11:09:52   Desc Main
                                   Document      Page 16 of 48


 committed various misdeeds in connection with both their representation of the

 Dille Family Trust and the filing and prosecution of this bankruptcy case.

            A hearing on the Motion to Dismiss was held on January , 2019. At that

 hearing, argument was spirited by all parties including the Chapter 11 Trustee

 and Team Angry Filmworks. In addition, Lorraine Dille Williams appeared pro se

 and counsel for Robert Nichols Flint Dille appeared.            At the hearing, these

 beneficiaries reported to the Court that they lost confidence in Ms. Geer and are

 concerned that no estate fiduciary is looking out for the interests of the

 beneficiaries.

            The Court then took this matter under advisement and ordered

 supplemental briefing.        Briefing was completed on February 5, 2019, and

 thereafter the Chapter 11 Trustee filed a slew of motions including: a motion to

 convert this case to a Chapter 7 liquidation, a motion to sell assets, and a motion

 for bid procedures.

            The gist of these motions is that given all of the acrimony, and the costs

 attendant to litigation, the Trustee believes that a reorganization is neither

 possible nor likely.      The Trustee would therefore like to sell the intellectual

 property and other assets for the benefit of creditors and convert this case to a

 Chapter 7 liquidation. The putative stalking horse bidder of the assets is an entity

 owned or controlled by one of the co-trustees of the Nowlan Family Trust, and the

 effect of such sale is to result in no distribution on account of the beneficial


 00025941                                    -16-
Case 17-24771-JAD         Doc 539     Filed 02/20/19 Entered 02/20/19 11:09:52               Desc Main
                                    Document      Page 17 of 48


 interests of Lorraine Dille Williams and Robert Nichols Flint Dille. The current

 offering price for the assets in question is $300,000, and such price will also

 result in less than full payment to unsecured creditors whose claims listed on the

 Court’s official claims register exceed $4.8 million.6 In fact, it appears that a

 substantial share of the proceeds would be paid to administrative expense

 creditors because the Chapter 11 Trustee’s fees alone exceed $143,000 given all

 of the acrimony in this case.7

            Suffice to say, Team Angry Filmworks, Don Murphy, Lorraine Dille Williams,

 and Robert Nichols Flint Dille have objected to the flurry of motions filed by the

 Chapter 11 Trustee. In their objection, these parties contend that the motions are

 an impermissible attempt to extend the litigation regarding the Motion to Dismiss,

 and that the Court should simply grant the Motion to Dismiss.8


            6
        The Court notes that a number of these claims are disputed, and nothing in this
 Memorandum Opinion purports to adjudicate the merits of the filed claims.
            7
           The Chapter 11 Trustee and the court appointed mediator, Retired U.S. Bankruptcy
 Judge Judith K. Fitzgerald, previously filed motions requesting that their allowed administrative
 fees and expenses in this case be reduced to judgment against the Dille Family Trust. Finding
 such relief appropriate, and there being no objection by any party in interest, the Court has
 granted the requests by order dated February 15, 2019. Such judgments survive this bankruptcy
 since nothing in 11 U.S.C. § 349 precludes their application post-dismissal. In fact, 11 U.S.C. §
 349(b) provides that only judgments under 11 U.S.C. §§ 522(I), 542, 550, and 553 are vacated
 upon dismissal. Judgments relating to fees and expenses of estate professionals do not fall
 within these provisions of the Bankruptcy Code. Rather, they fall under 11 U.S.C. § 330.
            8
            The tone of the response of Team Angry Filmworks and Mr. Murphy is that such
 parties have heartburn over the fact that the Motion to Dismiss is being decided more than 15
 days after the initial hearing on the Motion to Dismiss. See 11 U.S.C. § 1112(b)(3). The Court
 finds it interesting that these parties ignore the fact that additional briefing was required by the
                                                                                           (continued...)

 00025941                                         -17-
Case 17-24771-JAD        Doc 539     Filed 02/20/19 Entered 02/20/19 11:09:52            Desc Main
                                   Document      Page 18 of 48


            Having duly considered the record and arguments of counsel, this Court

 concludes that the Dille Family Trust is ineligible to be a debtor in bankruptcy.

 As such, the Court need not address the merits of the other items complained by

 the movants. The Court’s analysis of the eligibility issue is set forth below.

                                             II.
                                       Burden of Proof

            Beginning with the allocation of the burden of proof, courts have held that

 the burden of proof in establishing eligibility for bankruptcy relief lies with the

 party filing the bankruptcy petition, which in this case is the Dille Family Trust.

 See In re Secured Equip. Tr. of E. Air Lines, Inc., 38 F.3d 86, 89 (2d Cir. 1994);

 In re Snider, Bankr. S.D. Ohio 1989)(opinion by R. Guy Cole, Jr., J.)(citing In re

 Rott, 73 B.R. 366, 371 (Bankr. D.N.D. 1987)); see also In re Gurney’s Inn Corp.

 Liquidating Tr., 215 B.R. 659, 660 (Bankr. E.D.N.Y. 1997)(citing In re Westgate

 Village Realty Tr., 156 B.R. 363, 364 (Bankr. D. N.H. 1993)).

            This case, however, is in somewhat of a unique position because a Chapter

 11 Trustee has been appointed. Because the Chapter 11 Trustee stands in the



            8
           (...continued)
 Court since the parties’ papers were less than robust. See 7 Collier on Bankruptcy at para.
 1112.04[3][b](acknowledging that post trial briefing extends the 15 day decisional period).
 Moreover, a fair review of the substance of the motion to dismiss litigation is that Team Angry
 and Mr. Murphy effectively waived the 15 day decisional time period set forth 11 U.S.C. §
 1112(b)(3) by holding the dismissal litigation in abeyance for several weeks after they withdrew
 their initial request for dismissal. That is, the instant Motion to Dismiss is nothing but a
 continuation of the initial motion to dismiss that Team Angry and Mr. Murphy elected to
 voluntary “shelve.” In addition, the Chapter 11 Trustee filed a host of motions, which, in-turn,
 related to the relief requested in the Motion to Dismiss, thus extending the decisional deadline.

 00025941                                       -18-
Case 17-24771-JAD         Doc 539     Filed 02/20/19 Entered 02/20/19 11:09:52   Desc Main
                                    Document      Page 19 of 48


 proverbial shoes of management of the debtor, and because the Chapter 11

 Trustee is advocating for debtor eligibility, this Court concludes that it is

 appropriate to allocate the burden of proof to the Chapter 11 Trustee. This

 holding is consistent with Commodity Futures Trading Comm. v. Weintraub, 471

 U.S. 343 (1985), where the United States Supreme Court noted that an inanimate

 entity “must act through agents.” Commodity Futures, 471 U.S. at 378.

            Of course, a traditional trust is not an entity in and of itself. Rather, it is

 a fiduciary relationship. Americold Realty Tr. v. ConAgra Foods, Inc., 136 S.Ct.

 1012, 1016 (2016)). It would therefore appear that it is also appropriate to

 allocate the burden of proof to the non-bankruptcy trustee (Louise Geer, Esq.).

 Accordingly, since both the Chapter 11 Trustee and Ms. Geer are advocating for

 “debtor” status of the Dille Family Trust, the Court concludes that both parties

 have the burden of proof.

                                          III.
                       Business Trusts and Section 109 Eligibility

            Turning to the relevant statutes that guide this Court’s rule of decision, 11

 U.S.C. § 109(d) provides, in pertinent part, that only “a person ... may be a debtor”

 under Chapter 11. The term “person” is further defined in the Bankruptcy Code

 as including an “individual, partnership, and corporation...” See 11 U.S.C. §

 101(41).       Also, the term “corporation” is limited to certain business entities

 including a “business trust.” Id. at § 101(9). Weaving these terms together, courts

 have concluded that only valid “business trusts” may be eligible for bankruptcy

 00025941                                     -19-
Case 17-24771-JAD         Doc 539     Filed 02/20/19 Entered 02/20/19 11:09:52   Desc Main
                                    Document      Page 20 of 48


 relief, while ordinary non-business trusts are not. See e.g. In re Blanche Zwerdling

 Revocable Living Tr., 531 B.R. 537, 542-546 (Bankr. D.N.J. 2015).

            The rationale for such a conclusion lies not only in the language of the

 statutes set forth above, but also in the history behind them. As the court noted

 in Gurney’s Inn, supra.:

                         Prior to the enactment of the Bankruptcy Code,
                  Section 1 of the Bankruptcy Act of 1898 defined the term
                  “corporation” to include trusts “wherein beneficial
                  interest or ownership is evidenced by certificate or other
                  written instrument.” The language was construed to
                  mean transferrable certificates. However, the Code, in
                  its definition of corporation, removed the reference to the
                  structure of beneficial ownership and simply refers to a
                  “business trust.” The legislative history underlying the
                  Code’s definition of “corporation” makes clear that,
                  except for a “business trust,” a trust is not a “person”
                  eligible for bankruptcy relief. In re Medallion Realty
                  Trust, 103 B.R. 8, 10 (Bankr. D. Mass. 1989), aff’d, 120
                  B.R. 245 (D. Mass. 1990).

 In re Gurney’s Inn Corp. Liquidating Tr., 215 B.R. at 661.

            The preceding analysis is further supported by the fact that the term

 “entity” in the Bankruptcy Code includes a “trust.” 11 U.S.C. §101(15). But,

 according to the Bankruptcy Code, debtor eligibility is not afforded to all “entities.”

 11 U.S.C. § 109(d). Rather, it is limited to “persons,” and the only trust within the

 definition of a “person” is a “business trust.” See 11 U.S.C. §§ 101(9) and 101(41).

            The statutory interpretation set forth above is consistent with the fact that

 a traditional trust merely embodies a fiduciary relationship, while a business trust

 has long been determined to be an unincorporated business entity. See e.g.,

 00025941                                     -20-
Case 17-24771-JAD         Doc 539     Filed 02/20/19 Entered 02/20/19 11:09:52   Desc Main
                                    Document      Page 21 of 48


 Americold Realty Tr. v. ConAgra Foods, Inc., 136 S.Ct. at 1016 (observing that

 traditionally an ordinary trust was not considered a distinct legal entity, but a

 fiduciary relationship between multiple people)(citing Klein v. Bryer, 177 A.2d 412,

 413 (Md. 1962 )and RESTATEMENT (SECOND ) TRUSTS § 2 (1957)).

                                         IV.
            Standards for The Federal Question: What is a Business Trust?

            Legal scholars have traced the origins of business trusts to eighteenth

 century England. See Jared W. Speier, Clarifying the Business Trust in

 Bankruptcy: A Proposed Restatement Test, 43 Pepp.L.Rev. 1067 (2016). At that

 time:

                  [C]orporations in England required authorization by an
                  act of Parliament or charter from the Crown. The
                  process of obtaining authorization from the Crown or
                  Parliament was rigorous, and many citizens formed
                  voluntary associations to offer shares to the public
                  without this proper authorization. In order to stop this
                  practice, British Parliament passed the English Bubble
                  Act in 1719 to limit the creation of associations that
                  attempted to act as corporate bodies. British Parliament
                  later repealed the Bubble Act in 1825; however, this
                  early history serves to point out the genesis of voluntary
                  associations [like a business trust] other than
                  corporations.

 Id. at 1068 (footnotes omitted).

            In the United States, “Massachusetts served as the forefront of the practical

 and legal evolution of business trusts because it was one of the last states to




 00025941                                     -21-
Case 17-24771-JAD        Doc 539     Filed 02/20/19 Entered 02/20/19 11:09:52      Desc Main
                                   Document      Page 22 of 48


 permit incorporation without a special legislative act.” Id. at 1069.9 According to

 a former Chief Judge of this Court, the Honorable Bernard Markovitz:

                  A business, or Massachusetts, trust is a type of business
                  formation comprising an arrangement whereby property
                  is actually conveyed to a trustee, who holds and/or
                  manages the same for the benefit of the holders of
                  transferrable certificates issued by the trustee. Such a
                  relationship exists by reason of a trust instrument and
                  the participants. Morrissey v. Commissioner, 296 U.S.
                  344, 56 S.Ct. 289, 80 L.Ed. 263 (1935); In re Vivian A.
                  Skaife Irrevocable Trust Agreement No. 1, 90 B.R. 325
                  (Bankr. E.D. Tenn. 1988); Matter of Walker, 79 B.R. 59
                  (Bankr. M.D. Fla. 1987).

 In re Grant Street Project of 220, 224, 228 and 232-236 Grant Street, Sewickley,

 Pa., 99 B.R. 677, 678-79 (Bankr. W.D. Pa. 1989).

            This definition of a “business trust” seems relatively straight forward.

 However, this generalization is nuanced upon closer inspection. Specifically, this

 Court’s research reveals that the case law in this area is convoluted because no

 uniform standard has emerged to define what constitutes a valid “business trust”

 for purposes of debtor eligibility in bankruptcy.

            By way of example, there is a disagreement in some of the cases as to

 whether a “business trust” determination is based upon state law or whether it is

 a federal question. See Cutler v. 65 Security Plan, 831 F. Supp. 1008, 1014-15

 (E.D.N.Y. 1993)(collecting cases). It is this Court’s opinion that whether an entity



            9
          See Robert C. Brown, Common Law Trusts as Business Enterprises, 3 Ind. L. J. 595
 (1928) for an early 20th century discussion of the “trust problem” in the United States.

 00025941                                    -22-
Case 17-24771-JAD        Doc 539     Filed 02/20/19 Entered 02/20/19 11:09:52   Desc Main
                                   Document      Page 23 of 48


 is eligible for bankruptcy relief is a matter under federal law. This conclusion

 makes sense because debtor eligibility should not vary from state to state. As one

 court held:

                  To hold otherwise would result in different results in
                  different states and an entity would be eligible for relief
                  in one state but not in another. Clearly this is not what
                  Congress intended when it enacted Article I, § 8, Cl. 4 of
                  the Constitution, which provides that “Congress shall
                  have the power . . . to establish . . . uniform laws on the
                  subject of bankruptcies.”

 Id. at 1015 (quoting In the Matter of Arehart, 52 B.R. 308, 310-11 (Bankr. M.D.

 Fla. 1985).

            This conclusion also makes sense in light of the United States Supreme

 Court decision in Field v. Mans, 516 U.S. 59, 116 S.Ct. 437 (1995). In Field v.

 Mans, the United States Supreme Court declared that when Congress utilizes in

 the Bankruptcy Code a term of art with an established legal meaning, Congress

 meant to “incorporate the general common law” or the “dominant consensus of

 common-law jurisdictions, rather than the law of any particular State.” Field, 516

 U.S. at 70 n. 9.

            This does not mean that matters of state law play no role in the analysis.

 As numerous courts have observed, a trust’s failure to qualify as a “business

 trust” under state law may be evidence of the settlor’s intent that the trust not

 operate as a business trust. See In re St. Augustine Tr., 109 B.R. 494, 496 (Bankr.

 N.D. Fla. 1990); In re Treasure Island Land Tr., 2 B.R. 332, 335 (Bankr. N.D. Fla.


 00025941                                    -23-
Case 17-24771-JAD         Doc 539     Filed 02/20/19 Entered 02/20/19 11:09:52           Desc Main
                                    Document      Page 24 of 48


 1980).10

            Even with these precepts, the federal question of what constitutes a

 “business trust” in bankruptcy is not an easy question to answer. The Court

 makes this observation because some courts have had difficulty finding a

 standard definition of the term “business trust.”                As one court noted: “[t]he

 decisions are sharply, and perhaps hopelessly divided.” In re Medallion Realty Tr.,

 103 B.R. at 10-11.11

            Regardless of the division or differences of opinion, nearly all courts look to

 the underlying trust instrument for guidance. Cutler, 831 F.Supp. at 1015.

 Outside this aspect, several approaches have emerged to determine whether or not

 a given trust is a “business trust.”

            The United States Court of Appeals for the Third Circuit has yet to weigh in

 on the issue in the context of debtor eligibility under the United States

 Bankruptcy Code. Notwithstanding this fact, it has examined the differences


            10
            In other contexts, state law could conceivably operate as a rule of decision. For
 example, in Butner v. United States, 440 U.S. 48 (1979), the Supreme Court indicated that non-
 bankruptcy property rights may be recognized in bankruptcy absent countervailing Bankruptcy
 Code considerations. Butner does not apply to the instant case because this Court is not being
 tasked with determining the Dille Family Trust’s property interests. Rather, it is being asked to
 determine whether the Dille Family Trust falls within the federal definition of a “debtor” under
 Section 109 of the Bankruptcy Code. In re Kenneth Allen Knight Tr., 303 F.3d 671, 678-79 (6th
 Cir. 2002)(holding that Butner does not apply to the federal question of whether a debtor is
 eligible for bankruptcy as a business trust).
            11
             The “hopelessly divided” description in Medallion Realty is actually somewhat
 pessimistic. A review of the varying standards for determining what is a “business trust” under
 federal common-law reveals that the standards have a substantial number of overlap and/or
 similarity.

 00025941                                       -24-
Case 17-24771-JAD         Doc 539     Filed 02/20/19 Entered 02/20/19 11:09:52              Desc Main
                                    Document      Page 25 of 48


 between a “business trust” and traditional trust for purposes of diversity

 jurisdiction. See GBForefront, L.P. v. Forefront Management Grp., L.L.C., 888 F.3d

 29 (3rd Cir. 2018).12

            In GBForefront, Circuit Judge Kent Jordan observed that the “primary point

 of distinction is . . . that a traditional trust exists as a fiduciary relationship and

 not as a distinct legal entity.” GBForefront, L.P., 888 F.3d at 40 (citing Americold

 Realty Tr. v. ConAgra Foods, Inc., 136 S.Ct. at 1016). Another “general distinction

 between traditional and business trusts is that a traditional trust facilitates a

 donative transfer, whereas a business trust implements a bargained-for-

 exchange.” Id.

            The preceding statement by the Third Circuit is somewhat different than

 definitions or descriptions utilized by other courts. For example, in analyzing the

 issue of what is a “business trust” in the context of debtor eligibility, the United

 States Court of Appeals for the Sixth Circuit utilized what is called the “primary

 purpose” test.

            As the Sixth Circuit explained: “[t]he basic distinction between business

 trusts and nonbusiness trusts is that business trusts are created for the purpose


            12
            GBForefront addressed the question of whether the citizenship of either the
 beneficiaries or the trustee of a trust had to be taken into account for purposes of diversity
 jurisdiction. The Third Circuit Court of Appeals held that there are jurisdictional differences
 between a traditional trust and a business trust. The citizenship of a traditional trust for diversity
 purposes is determined by the citizenship of the trustee. The citizenship of a business trust, as an
 unincorporated association, is determined by the citizenship of its members. GBForefront, supra.
 at 40.

 00025941                                        -25-
Case 17-24771-JAD         Doc 539     Filed 02/20/19 Entered 02/20/19 11:09:52   Desc Main
                                    Document      Page 26 of 48


 of carrying on some kind of business or commercial activity for profit; the object

 of a nonbusiness trust is to protect and preserve the trust res.” In re Kenneth

 Allen Knight Tr., 303 F.3d 671, 680 (6th Cir. 2002)(quotations omitted and quoting

 In re Treasure Island Land Tr., 2 B.R. 332, 334 (Bankr. M.D. Fla. 1980)).

            The Sixth Circuit therefore fashioned the following test for a business trust:

 “trusts created with the primary purpose of transacting business or carrying on

 commercial activity for the benefit of investors qualify as business trusts, while

 trusts designed merely to preserve the trust res for beneficiaries generally are not

 business trusts.” In re Kenneth Allen Knight, 303 F.3d at 676 (quotations omitted

 and quoting Brady v. Schilling (In re Kenneth Allen Knight Tr.), 121 F.3d 708,

 1997 WL 415318 (6th Cir. July 22, 1997)).

            The Second Circuit Court of Appeals has also opined on the issue of what

 constitutes a “business trust” for purposes of debtor eligibility. Secured Equip. Tr.

 of E. Airlines, Inc. v. First Fidelity Bank (In re Secured Equip. Tr.), 38 F.3d 86, 89

 (2d Cir. 1994). In this regard, the Second Circuit identified several factors for

 determining whether a trust is a “business trust.” In re Secured Equip. Tr., 38

 F.3d at 89. These factors are:

                  First, “whether the trust at issue has the attributes of a
                  corporation.” Id. Second, whether the trust was “created
                  for the purpose of carrying on some kind of business” or
                  created “to protect and preserve the res.” Id. Third,
                  whether the trust engages in “business like activities.”
                  Id. Fourth, whether the trust “transact[s] business for
                  the benefit of investors.” Id. at 90. And, fifth, whether
                  there is “the presence or absence of a profit motive.” Id.

 00025941                                     -26-
Case 17-24771-JAD         Doc 539     Filed 02/20/19 Entered 02/20/19 11:09:52              Desc Main
                                    Document      Page 27 of 48


                  “Ultimately, each decision is based on a very fact-specific
                  analysis of the trust at issue.” Id. at 89. Importantly,
                  “the inquiry must focus on the trust documents and the
                  totality of the circumstances, not solely on whether the
                  trust engages in business.” Id. at 90-91.

 In re Blanche Zwerdling Revocable Living Tr., 531 B.R. at 542-43 (quoting In re

 Secured Equip. Tr., 38 F.3d at 89-91)).13

            Other tests have been utilized by various trial courts. For example, the

 United States District Court for the Eastern District of Pennsylvania utilized a

 four-part test as part of its analysis in determining whether a “business trust” in

 bankruptcy exists. The four key elements highlighted by the Eastern District of

 Pennsylvania are:

                  1.    the trust was formed for the primary
                        purpose of transacting business or
                        commercial activity, as opposed to
                        preserving assets;

                  2.    the trust was formed by a group of investors
                        who contribute capital to the enterprise with
                        the expectation of receiving a return on their
                        investment;

                  3.    the trust was created in compliance with
                        state law; and

                  4.    the beneficial interests in the trust must be
                        freely transferrable.

 In re Eagle Tr., 1998 WL 635845 at *5 (E.D. Pa. 1998); accord In re Jooben, 385


            13
              The Second Circuit Court of Appeals observed, and this Court agrees, that there is no
 finite list of characteristics of a business trust, and that “each decision is based on a very fact-
 specific analysis of the trust at issue.” In re Secured Equip. Tr., 38 F.3d at 89.

 00025941                                        -27-
Case 17-24771-JAD        Doc 539     Filed 02/20/19 Entered 02/20/19 11:09:52   Desc Main
                                   Document      Page 28 of 48


 B.R. 599 (Bankr. E.D. Pa. 2008).

            In another trial court opinion, the United States District Court for the

 Eastern District of Missouri looked to the “totality of the circumstances” test

 previously utilized in IRS tax cases to determine whether an entity is eligible for

 bankruptcy as a “business trust.” See Mosby v. Boatmen’s Bank of St. Louis Cty.

 (In re Mosby), 61 B.R. 636, 638 (E.D. Mo. 1985).

            In this regard, the District Court in Mosby recognized that “[i]t is well

 established that a business trust is something more than simply a trust that

 carries on a business.” In re Mosby, 61 B.R. at 638 (citing Hecht v. Malley, 265

 U.S. 144, 44 S.Ct. 462, 68 L.Ed. 949 (1924)). Rather, the Mosby court observed

 that business trusts are akin to corporations, and as such the characteristics of

 a business trust include the following:

                  1.    a trust created and maintained for a
                        business purpose;

                  2.    title to property held by trustees;

                  3.    centralized management;

                  4.    continuity uninterrupted by death among
                        beneficial owners;

                  5.    transferability of interests; and

                  6.    limited liability.

 Id. (citing Morrissey v. Commissioner, 296 U.S. 344, 56 S.Ct. 289, 80 L.Ed. 263

 (1935)).


 00025941                                    -28-
Case 17-24771-JAD         Doc 539     Filed 02/20/19 Entered 02/20/19 11:09:52   Desc Main
                                    Document      Page 29 of 48


                                           V.
                            The General Statement of the Law

            A fair reading or synthesis of the case law cited above is that the riddle of

 whether a trust constitutes a valid “business trust” turns upon two generally

 required elements. The first is whether the trust itself was created for the purpose

 of transacting business for a profit (as opposed to merely preserving a res for

 beneficiaries). The second is whether the trust in-fact has all of the indicia of a

 corporate entity. If both of these items are present, then the trust at issue is more

 than a gratuitous or ordinary trust and is a business trust. If any one of these

 two characteristics is not present, then the trust is not a “business trust” and is

 ineligible for bankruptcy relief under Chapter 11 pursuant to 11 U.S.C. § 109(d).

                                           VI.
                          The Purpose of the Dille Family Trust

            As to the first element (i.e. whether the trust was created for the purpose of

 transacting business for a profit or whether it was created merely for preserving

 a res for beneficiaries), the Court looks to the trust instrument and surrounding

 circumstances for guidance. Eastern, 38 F.3d at 90-91.

            Turning to the plain language of the relevant trust documents, there is no

 question that the purpose of the Dille Family Trust is to create an estate-planning

 vehicle or otherwise preserve the res for family beneficiaries. The text of the

 governing documents supports this conclusion.

            For example, the title of the trust instrument describes the trust as a family


 00025941                                     -29-
Case 17-24771-JAD         Doc 539     Filed 02/20/19 Entered 02/20/19 11:09:52              Desc Main
                                    Document      Page 30 of 48


 trust, as opposed to being a business trust. In fact, the trust document is plainly

 labeled The Dille Family Trust,14 and its original settlors are also the beneficiaries

 under the trust (i.e., Robert C. Dille and, his wife, Virginia N. Dille).15 The Dille

 Family Trust also states unequivocally that “By this trust agreement, settlors

 intend to provide for themselves, their children [i.e., Ms. Williams and Mr. Flint

 Dille] and their issue.” See Article II of The Dille Family Trust at ¶ 2.B. Accordingly,

 the Dille Family Trust does not appear to be eligible for relief under title 11 of the

 United States Code since “family trusts . . . are not eligible for bankruptcy

 treatment.” In re Kenneth Allen Knight Tr., 303 F.3d at 673.

            That the trust at issue is an ordinary trust, as opposed to a business trust

 is also supported by the fact that the trust document unequivocally provides that

 the powers of the trustee are “set forth in subparagraphs (1) through (17) inclusive

 of Section 1120.2 of the California Probate Code ...” See Dille Family Trust, Article

 IV.16 This admission in the trust document is reflective of the settlors’ intent that


            14
             As used in this Memorandum Opinion, the italicized phrase “The Dille Family Trust”
 refers to the trust agreement that is filed of record. The non-italicized phrase “Dille Family
 Trust” refers to the putative debtor.
            15
            In this regard, the Dille Family Trust was also a “living” or “inter-vivos” trust because
 it went into effect while the settlors were alive. The settlors also retained certain powers of
 revocation. See Article V of The Dille Family Trust at ¶¶ 5.A. and 5.C.
            16
             The Dille Family Trust was originally created under California law in 1979. Article
 2.F. of The Dille Family Trust states that “This Trust Agreement is a California contract and
 creates a California trust, and all of the terms and provisions hereof shall be interpreted according
 to the laws of the state of California, except the majority of the beneficiaries may transfer the
 trust situs to a more convenient jurisdiction.” In 1989, the situs of the Dille Family Trust was
                                                                                         (continued...)

 00025941                                        -30-
Case 17-24771-JAD         Doc 539     Filed 02/20/19 Entered 02/20/19 11:09:52   Desc Main
                                    Document      Page 31 of 48


 the trust is an ordinary trust as opposed to a business trust because:

                  Under California law, “business trusts are by definition
                  entirely distinct from ‘trusts’ created under the California
                  Probate Code. The Probate Code expressly excludes from
                  its scope trusts that are ‘taxed as partnerships or
                  corporations.’” Cal. Prob. Code § 82(b)(6)(West 1991).
                  Traditional Trusts established to protect or preserve
                  property are usually created as part of estate planning
                  and are subject to state probate law and probate court
                  supervision.

 In re Sung Soo Rim Irrevocable Intervivos Tr., 177 B.R. 673, 677 (Bankr. C.D. Cal.

 1995).

            The Court notes that the objectors to the Motion to Dismiss discount these

 provisions in The Dille Family Trust contending that the trust document affords

 the trustee “broad ranging powers and privileges necessary to conduct business

 . . .” See Supplemental Brief of the Nowlan Family Trust at p.3, ECF No. 509. These

 powers include: the management of trust businesses, the ability to sell and lease

 trust property, and the authorization to borrow or lend money. Id. at pp. 3-4

 (citing The Dille Family Trust at Articles IV, ¶¶ 4.D., 4.E., 4.F. and 4.T.).

            The Court is not convinced that these provisions carry the day. Many

 ordinary trusts empower the trustee to engage in business activities and remit

 income from trust assets to beneficiaries, and such facts do not per se transform

 a trust into a “business trust.” For example, in In re Eagle Tr., the trust was



            16
         (...continued)
 moved to the state of Illinois.

 00025941                                     -31-
Case 17-24771-JAD         Doc 539     Filed 02/20/19 Entered 02/20/19 11:09:52   Desc Main
                                    Document      Page 32 of 48


 found not to be a business trust even though the trust document empowered the

 trustee to “engage in whatever business [that] may be lawful” under applicable

 law. In re Eagle Tr., 1998 WL 635845 at *2.

            Similarly, in In re Skaife Irrevocable Tr., 90 B.R. 325, 327-28 (Bankr. E.D.

 Tenn. 1988), the court held that the trust (whose assets included a number of

 patents and trademarks) was not a business trust even though the trust

 agreement empowered the trustee to retain, sell and invest trust property, and to

 pay income to trust beneficiaries.

            The primary purpose of the Dille Family Trust appears to protect and

 preserve the trust res for the settlors and their two children– Lorraine Dille

 Williams (formerly known as Lorraine Virginia Dille) and Robert Nichols Flint Dille.

 Section 4.A. of Article IV of The Dille Family Trust supports this conclusion, where

 the trust empowers the trustee to “receive, take possession of, sue for, recover and

 preserve the assets of the trust fund, both real and personal, coming to its

 attention or knowledge, and the rents, issues and profits arising from such”

 assets.

            Section 5.F. of Article V of The Dille Family Trust provides further support,

 where it states with respect to tangible personal property the following: “In the

 event husband and/or wife surrender any such property to the trustee, or upon

 their deaths, trustee shall take possession, assume control, preserve and maintain

 such property.”


 00025941                                     -32-
Case 17-24771-JAD         Doc 539     Filed 02/20/19 Entered 02/20/19 11:09:52   Desc Main
                                    Document      Page 33 of 48


              Section 6.A. of Article VI of The Dille Family Trust also supports this

 conclusion where it states: “During the term of this trust agreement, trustee shall

 hold, manage, invest and reinvest the trust fund, collect the income and profits

 from it, pay the necessary expenses of trust administration, and distribute the net

 income and principal as provided in this ARTICLE VI.”

            Other provisions of The Dille Family Trust reflect the estate planning nature

 of the trust. For example, the document contains provisions relating to the

 “Division of Trust Fund Upon Death of First Settlor,” “Authorized Actions at

 Settlors’ Deaths,” “Deceased Spouses Expenses” (including provisions for estate

 or inheritance taxes, and funeral expenses), “Payments of Income to Surviving

 Spouse,” “Payments of Principal to Surviving Spouse,” “Special Withdrawal Rights

 of Surviving Spouse,” “Power of Appointment in Surviving Spouse,” and

 “Distribution at Surviving Spouses’ Death.” See Article VI of The Dille Family Trust

 at ¶¶ 6.D., 6.F., 6.G., 6.H., 6.I. , 6.J., 6.K., and 6.L.

            That the Dille Family Trust is primarily an estate or succession planning

 device designed to protect and preserve the res is embodied in the Amendment

 dated January 5, 1982. A stated purpose of the amendment was that “several

 provisions of said [Dille Family Trust] agreement require revision in view of the

 changes in the Federal Estate Tax Law effective January 1, 1982. . .”               See

 Amendment at p. 1. Ms. Geer has even acknowledged that the Amendment was

 designed to “take advantage of the federal estate tax marital deduction to minimize


 00025941                                     -33-
Case 17-24771-JAD        Doc 539     Filed 02/20/19 Entered 02/20/19 11:09:52      Desc Main
                                   Document      Page 34 of 48


 the federal estate death tax.” See ECF No. 508 at p. 11.

            The Amendment also contains various provisions addressing “Division of

 Trust Fund Upon Death of First Settlor,” “Authorized Actions at Settlors’ Deaths,”

 “Deceased Spouses Expenses,” payments to “Surviving Spouse,” and “Special

 Withdrawal Rights of Surviving Spouse.” See Amendment at pp. 2-8.

            The Amendment further highlights that in exercising discretion conferred

 upon the trustee, the “trustee is requested to take into consideration the fact that

 settlors’ intent is to benefit primarily the Surviving Spouse and the interests of the

 remaindermen should be considered of secondary importance.” Id. at p. 4.

            All of these provisions of the trust agreement lead this Court to conclude

 that the Dille Family Trust is an ordinary trust as opposed to a business trust.

 The Court’s conclusion is particularly acute since neither the Chapter 11 Trustee

 nor Ms. Geer have offered or produced any evidence indicating that when the Dille

 Family Trust was created the settlors intended anything other than the creation

 of an ordinary trust.17

            The record reflects that Lorraine Dille Williams has filed with the Court a

 letter dated February 5, 2019. In this letter, Ms. Williams admitted that the Dille

 Family Trust was “created as an estate planning vehicle.” See ECF No. 507. She



            17
           The Nowlan Family Trust joins in the request(s) supporting debtor eligibility.
 However, like the Chapter 11 Trustee and Ms. Geer, the Nowlan Family Trust has not produced
 any evidence indicating that when the Dille Family Trust was created the settlors intended
 anything other than the creation of an ordinary trust.

 00025941                                    -34-
Case 17-24771-JAD        Doc 539     Filed 02/20/19 Entered 02/20/19 11:09:52   Desc Main
                                   Document      Page 35 of 48


 also produced an email from her parents’ attorney, Dennis Fox, who created the

 Dille Family Trust. In this email, Mr. Fox states that the Dille Family Trust “was

 a revocable, living (‘inter-vivos’) trust. I never prepared a ‘business trust.’” Id.

            Such statements made by Ms. Williams and Mr. Fox are hearsay, because

 they are out of court statements not made under oath and are offered for the truth

 of the matter asserted. See Fed.R.Evid. 801. The Court will therefore not consider

 them in connection with the findings and conclusions herein.

            Regardless, the Court observes that Ms. Geer has filed various documents

 with the Court. See ECF No. 508. Such documents include a 2012 U.S. Income

 Tax Return for Estates and Trusts (Form 1041) filed by the Dille Family Trust. Id.

 Dt Ex. F. In this form, the Dille Family Trust made no election as a small business

 trust.

            In addition, neither the Chapter 11 Trustee nor Ms. Geer has offered any

 explanation as to why the Dille Family Trust, if it is a true “business trust” to be

 treated as an entity other than a small business trust, did not file its tax returns

 using IRS series 1120 forms (which relate to taxation of corporate entities or

 unincorporated associations having the attributes of corporate entities). See

 Morrissey v. Commissioner, supra.; see also Ross Lewis Trust v. C.I.R., 1939 WL

 12033 (United States Board of Tax Appeals, April 26, 1939); Guitar Trust Estate

 v. C.I.R., 1932 WL 504, 25 B.T.A. 1213 (United States Board of Tax Appeals, April

 21, 1932). Perhaps its because the Dille Family Trust is an ordinary trust, i.e. a


 00025941                                    -35-
Case 17-24771-JAD         Doc 539     Filed 02/20/19 Entered 02/20/19 11:09:52         Desc Main
                                    Document      Page 36 of 48


 fiduciary relationship, and not a business trust.

            A review of the litigation before the California District Court reflects that the

 Dille Family Trust argued as much.18 Specifically, in the California District Court

 action, Ms. Geer argued that because the Dille Family Trust “lacks the capacity

 to sue and be sued,” the lawsuit should be dismissed or transferred to the location

 where Ms. Geer resides. See Motion to Dismiss Complaint at pp.1, 3, 5, and 7-8

 (filed at ECF No. 15 at Case No. CV 15-05880-R (C.D. Cal. 2015)).

            In support for this assertion, Ms. Geer further stated that a “trust is not a

 legal entity” but rather is a fiduciary relationship. Id. at p. 5. Therefore, she

 admitted that “the Trust has no independent legal existence and therefore

 jurisdiction must exist over the Trustee [Ms. Geer] personally.” See Reply

 Memorandum in Support of Motion to Dismiss Plaintiff’s Complaint at pp. 6, 9, and

 11 (filed at ECF No. 23 at Case No. CV 15-05880-R (C.D. Cal. 2015)). The Central

 District of California then transferred the civil action to the Western District of

 Pennsylvania apparently in agreement with the position of Ms. Geer.

            All of these circumstances reflect that the Dille Family Trust is to be

 regarded as an ordinary trust as opposed to a business trust.




            18
             See Team Angry Filmworks, Inc. v. Louise A. Geer, as Trustee for the Dille Family Tr.
 et al., No. CV 15-05880-R (C.D. Cal. 2015). The parties to this litigation consented to the Court
 taking judicial notice of the record in this district court case and others.

 00025941                                      -36-
Case 17-24771-JAD         Doc 539     Filed 02/20/19 Entered 02/20/19 11:09:52            Desc Main
                                    Document      Page 37 of 48


                                          VII.
                        Business Activity, Without More, Does
                      Not Convert the Trust Into a Business Trust

            It is true that the Dille Family Trust has from time to time licensed certain

 “Buck Rogers” related intellectual property. The extent and magnitude of these

 affairs is hardly clear in the record.19

            For example, Ms. Geer points to the Documentation of Flint Dille in Support

 of Proof of Claim as evidence of the alleged extensive business activities of the Dille

 Family Trust.        Aside from being hearsay, this document is far from being

 convincing support for the legal position of Ms. Geer because it states

 unequivocally at paragraph 23: “There were numerous deals that did not happen

 due to either incompetence or other agenda of the Trustee of the Trust.” See ECF

 No. 508.

            In addition, the 2012 tax returns filed by Ms. Geer reflect no net income20

 as all royalties were consumed by the professional expenses and management fees

 of the trustee. Id.

            In filings made by Ms. Geer before this Court under penalty of perjury, the

 gross revenue of the Dille Family Trust was admitted as being “none” when this

            19
            Team Angry Filmworks and Mr. Murphy have attached to some of their submissions
 portions of account ledgers and bank account statements reflecting certain alleged economic
 activity, whether it be the collection of licensing fees or borrowing funds from Ms. Williams to
 pay for legal expenses incident to the copyright and trademark litigation.
            20
          Stated in other words, the Dille Family Trust had some gross revenue in 2012
 (approximately $62,000). But, the tax return for this year reflects that all of the revenue was
 predominantly utilized to pay professional fees of the trust and to pay Ms. Geer.

 00025941                                        -37-
Case 17-24771-JAD        Doc 539     Filed 02/20/19 Entered 02/20/19 11:09:52   Desc Main
                                   Document      Page 38 of 48


 bankruptcy case was commenced. See Statement of Financial Affairs, ECF No. 17,

 at ¶1. Moreover, the monthly operating reports filed in this bankruptcy case by

 Ms. Geer and the Chapter 11 Trustee reflects virtually no revenue and no

 employees of the Dille Family Trust. See ECF Nos. 47, 62, 97, 119, 149, 180, 323,

 327, 328, 483, 484, 385, and 486.

            The scant record relating to business activities means that neither the

 Chapter 11 Trustee nor Ms. Geer have met their burden of proof. Regardless, as

 the Second Circuit Court of Appeals remarked in Eastern Airlines, “[while a trust]

 must engage in business-like activities, such activity, without more, does not

 demonstrate that the trust is a business trust.” Eastern, 38 F.3d at 90.

            The fact remains that “examination of trust documents is essential to a just

 determination of whether a trust qualifies as a business trust.” In re Gurneys Inn

 Corp., 215 B.R. at 663. To hold otherwise:

                  would make eligibility for relief dependent upon the
                  whim of the trustee. At any given time the trust might
                  or might not be eligible for bankruptcy relief depending
                  upon whether the trustee, in her discretion, was
                  engaging in business operations rather than in one of
                  other options afforded her under . . . the Trust
                  Agreement.

 Id. (quoting In re Vivian A. Skaife Irrevocable Tr. Agreement #1, 90 B.R. at 328).

            In reviewing the circumstances of the Dille Family Trust, this Court

 concludes that the facts of this case are similar to the facts of In re Vivian A.

 Skaife Irrevocable Tr., supra. As summarized by another court:


 00025941                                    -38-
Case 17-24771-JAD        Doc 539     Filed 02/20/19 Entered 02/20/19 11:09:52   Desc Main
                                   Document      Page 39 of 48


                         In the case of Skaife Irrevocable Trust, the trust
                  was formed by the grantor for the benefit of her two
                  children and their spouses. Trust assets consisted of
                  shares of stock in several corporations, a number of
                  patents, and trademarks. The trust agreement directed
                  the trustee to pay income to the beneficiaries, and
                  empowered the trustee to invade the principal if the
                  income was insufficient for their comfort and support.
                  The trust agreement vested the trustee with broad
                  discretionary powers, including to retain, sell and invest
                  trust property, to borrow money for any purpose, to
                  mortgage and pledge trust property, to receive and
                  commingle any other property, and to “‘operate,
                  maintain, repair, rehabilitate, alter or remove any
                  improvements on real estate.” Id. [90 B.R.] at 327. The
                  court found that the object and purpose of the trust was
                  to provide assets for the comfort and support of the two
                  beneficiaries, and that business activities were but one
                  of the options considered by the trustee in promoting the
                  purposes of the trust. The court therefore held that the
                  trust was not a business trust and, as a result, was not
                  eligible for relief under Chapter 11.

 In re Gurney’s Inn Corp., 215 B.R. at 664.

            Given the foregoing, this Court finds that the primary purpose of the Dille

 Family Trust is to protect and preserve the res for the benefit of the family

 beneficiaries under the trust, and not primarily for transacting business for a

 profit.      For this reason alone, the Dille Family Trust does not qualify as a

 “business trust” and is therefore ineligible for bankruptcy relief by operation of 11

 U.S.C. §§ 101(9), 101(41), and 109(d).

                                          VIII.
                          Indicia of Corporateness Are Absent

            As to indicia of corporateness, the Court has canvassed the record and


 00025941                                    -39-
Case 17-24771-JAD        Doc 539     Filed 02/20/19 Entered 02/20/19 11:09:52   Desc Main
                                   Document      Page 40 of 48


 submissions of the parties and finds that the weight of the record supports a

 finding that the Dille Family Trust lacks sufficient characteristics of a corporate

 entity and is therefore determined to be an ordinary trust not eligible for

 bankruptcy.

                                              A.

            The Third Circuit has held that the general distinction between traditional

 and business trusts is that a traditional trust facilitates a donative transfer,

 whereas a business trust implements a bargained-for-exchange. GBForefront, 888

 F.3d at 40. Neither the Chapter 11 Trustee nor Ms. Geer has offered any evidence

 indicating that the trust assets were the product of a bargained-for-exchange with

 the settlors and/or beneficiaries. As such, the Chapter 11 Trustee and Ms. Geer

 have not proven that the Dille Family Trust is a business trust under the test

 articulated in GBForefront.

                                              B.

            The Second Circuit in Secured Equip. Trust, and the United States

 Bankruptcy Court and District Court for the Eastern District of Pennsylvania in

 Joobeen and Eagle Trust, respectively, have noted that one of the key attributes

 of a business trust is that the trust is formed by a group of investors who

 contribute capital to the enterprise with the expectation of receiving a return on

 their investment. See Secured Equip Trust, 38 F.3d at 90; Eagle Trust, 1998 WL

 at *5; In re Joobeen, 385 B.R. at 613; accord Kenneth Allen Knight, 303 F.3d at


 00025941                                    -40-
Case 17-24771-JAD         Doc 539     Filed 02/20/19 Entered 02/20/19 11:09:52              Desc Main
                                    Document      Page 41 of 48


 676 (trust not created for purpose of carrying on commercial activity “for the

 benefit of investors” is not a business trust).

            Nothing in the Dille Family Trust suggests that the trust was created by a

 group of “investors.” Rather, it appears that the trust was created by Mr. & Mrs.

 Dille to preserve their assets for the benefit of themselves and their children.

 Thus under the tests articulated in these cases, the Dille Family Trust is not a

 business trust.

                                                  C.

            The United States Supreme Court in Morrisey, and the United States

 District Court for the Eastern District of Missouri in Mosby, have also opined that

 indicia of corporateness includes: continuity of the business enterprise

 uninterrupted by death among beneficial owners, and the transferability of

 interests. See Morrisey, 56 S.Ct. at 296-97; Mosby, 61 B.R. at 638; see also In re

 Parade Realty, Inc. v. Emps. Ret. Pension Tr., 134 B.R. 7, 11 (Bankr. D. Hawaii

 1991); accord Koenig v. Johnson, 163 P.2d 746, 751-56 (Cal. 1945)(discussing

 Morrisey and other cases).21


            21
             To be clear, the citation to Koenig should not be construed as the Court concluding
 that state law is the governing decisional law with respect to debtor eligibility in bankruptcy. As
 set forth in Part IV of this Memorandum Opinion, such a determination is a matter of federal law.
 The Court’s citation to Koenig highlights the fact that California state law cases are consistent
 with the federal common law in this area. See e.g., In re Sung Soo Rim Irrevocable Intervivos
 Tr., 177 B.R. at 675-78. The Court also recognizes that Ms. Geer devotes much of her papers to
 a discussion of the Pennsylvania Commonwealth Court case of Kosco v. Com., 987 A.2d 181,
 187-89 (Pa. Commw. Ct. 2009). Kosco has no bearing sub judice because the Dille Family Trust
                                                                                         (continued...)

 00025941                                        -41-
Case 17-24771-JAD         Doc 539      Filed 02/20/19 Entered 02/20/19 11:09:52               Desc Main
                                     Document      Page 42 of 48


            The Dille Family Trust, however plainly states that:

                  The interest of any beneficiary (whether entitled to
                  current income or possessing only a future interest) in
                  either the income or principal of the trust fund or any
                  part of it shall not be alienated or in any manner
                  assigned or transferred by such beneficiary; and such
                  interest shall be exempt from execution, attachment,
                  distress for rent, and other legal or equitable process
                  which may be instituted by or on behalf of any creditor
                  or assignee of such beneficiary...

 See The Dille Family Trust, Article II at ¶ 2.G.22 The Dille Family Trust also does

 not have continuous existence past the death of both the settlors and

 beneficiaries, because the trust document provides:

                  Anything     herein    contained     to    the   contrary
                  notwithstanding, each trust created by this trust
                  agreement, unless sooner terminated in the manner
                  hereafter provided, shall and immediately prior to the
                  expiration of twenty-one years from and after the death
                  of the last survivor of settlors and settlors’ now living
                  issue; and thereupon trustee shall pay over the principal
                  of each such trust, free from this trust, unto the person


            21
            (...continued)
 is a trust created under California law. Kosco also has no application because the purpose of the
 Dille Family Trust is to protect and preserve the trust res for the settlors and beneficiaries.
 Moreover, as set forth above, the Dille Family Trust lacks many indicia of corporateness. For
 example, it lacks the transferability of interests and there is no perpetual life of the alleged entity.
            22
            Paragraph 2.G. of The Dille Family Trust is a “spendthrift” provision in the agreement.
 Many cases from across the country have concluded that family and/or spendthrift trusts do not
 qualify as business trusts under the Bankruptcy Code. See, e.g., Sung Soo Rim, 177 B.R. at 674-
 79; In re St. Augustine Tr., 109 B.R 494 (Bankr. M.D. Fla. 1990); Parade Realty, 134 B.R. at 8-
 11; In re L&V Realty Tr., 61 B.R. 423 (Bankr. D. Mass. 1986); In re Cura, 2006 WL 2666082
 (Bankr. D. Conn. 2006); In re Mortg. Banking and Tr. (Nash), 2008 WL 3126186 (Bankr. D. Md.
 2008); In re Betty L. Hays Tr., 65 B.R. 665 (Bankr. D. Neb. 1986); In re Morgantown Tr. No. 1,
 155 B.R. 137 (Bankr. N.D. W. Va. 1993); In re Woodville Realty Tr., 120 B.R. 2 (D.N.H. 1990);
 and In re Margaret E. DeHoff Tr. I, 114 B.R. 189 (Bankr. W.D. Mo. 1990).

 00025941                                          -42-
Case 17-24771-JAD        Doc 539     Filed 02/20/19 Entered 02/20/19 11:09:52   Desc Main
                                   Document      Page 43 of 48


                  then entitled to receive the net income from each such
                  trust.

 Id. at 2.H. These provisions militate against a finding that the trust is a business

 trust. As a result this bankruptcy case must be dismissed for want of debtor

 eligibility.

                                     IX.
        Waiver & Estoppel Do Not Apply to Defeat the Motion to Dismiss

            In rendering its decision, this Court has not forgotten about the extensive

 work performed by the Chapter 11 Trustee in this case. Indeed, the record in this

 case reflects that the Chapter 11 Trustee approached this case with the utmost

 vigor and professionalism.

            Had this Court been afforded the opportunity to write this opinion on a

 clean slate, it surely would deny the Motion to Dismiss and afford the Chapter 11

 Trustee the opportunity to finish his work.

            Unfortunately, the fact remains that the Dille Family Trust is not a

 “business trust.” The plain language of the Bankruptcy Code therefore precludes

 this Court from rendering the Dille Family Trust eligible for bankruptcy relief by

 way of judicial fiat. As this Court has observed before, equity follows the law and

 is not a basis for the Court to re-write the Bankruptcy Code. In re Rickard, 520

 B.R. 486, 490 (Bankr. W.D. Pa. 2014).

            For purposes of completeness, the Court has duly considered the question

 of whether the movants have waived any claim that the Dille Family Trust is


 00025941                                    -43-
Case 17-24771-JAD        Doc 539     Filed 02/20/19 Entered 02/20/19 11:09:52   Desc Main
                                   Document      Page 44 of 48


 ineligible for bankruptcy relief. In a different context, such arguments might be

 persuasive because the debtor eligibility provisions of the Bankruptcy Code are

 not jurisdictional and could be waived by parties-in-interest. See In re Tomco, 339

 B.R. 145, 154 (Bankr. W.D. Pa. 2006)(failure to timely and promptly object to

 eligibility could result in such party being “barred from later challenging the

 debtor’s eligibility pursuant to the doctrines of waiver, estoppel, or res

 judicata”)(citing In re Ross, 338 B.R. 134, 140-41 (Bankr. N.D. Ga. 2006)); see also

 In re Tomco, 339 B.R. at 159 (following In re Ross, 338 B.R. at 138-41, and

 holding that Section 109 of the Bankruptcy Code is not jurisdictional); and Adams

 v. Zarnel (In re Zarnel), 619 F.3d 156, 168-69 (2d Cir. 2010)(holding that debtor

 eligibility is non-jurisdictional).

            The arguments of the Chapter 11 Trustee and the other objectors are not

 persuasive because the record of this case reflects that the elements of waiver

 have not been met. According to the Third Circuit Court of Appeals, a waiver is

 an “intentional relinquishment or abandonment of a known right.” Tri-M Grp.,

 LLC v. Sharp, 638 F.3d 406, 432 n. 1 (3d Cir. 2011). To constitute a waiver of a

 legal right, there must be a clear, unequivocal, and decisive act of the party with

 knowledge of such right and an evident purpose to surrender it. Kingsly

 Compression, Inc. v. Mountain Oil & Gas, Inc., 2010 WL 4929076 at *6 (W.D. Pa.

 Nov. 30, 2010).

            The record in this case is that there has been no intentional abandonment


 00025941                                    -44-
Case 17-24771-JAD        Doc 539     Filed 02/20/19 Entered 02/20/19 11:09:52         Desc Main
                                   Document      Page 45 of 48


 by Don Murphy and Team Angry Filmworks of their right to seek dismissal of this

 case for lack of eligibility pursuant to 11 U.S.C. § 109.                Yes, these parties

 previously withdrew their prior motion to dismiss, but such withdrawal was

 expressly premised upon a settlement with the Chapter 11 Trustee that was later

 revoked. Moreover, such withdrawal of the prior motion was expressly and plainly

 understood by all to be “without prejudice.”23 That is, Team Angry Filmworks and

 Mr. Murphy, with the consent of the Chapter 11 Trustee, reserved the right to re-

 institute the motion to dismiss if their deal fell apart or otherwise was not

 approved. These circumstances clearly reflect an intent to not surrender the right

 until such time that the proposed settlement was approved and consummated

 (which was never done).

            These circumstances also preclude the application of equitable estoppel.

 “Equitable estoppel is a doctrine that prevents one from doing an act differently

 than the manner in which another was induced by word or deed to expect.”

 Novelty Knitting Mills, Inc. v. Siskind, 457 A.2d 502, 503 (Pa. 1983). Courts have

 held that “two essential elements of equitable estoppel are inducement and

 justifiable reliance on that inducement.” Novelty, 457 A.2d at 503-04.

            The only promise that Team Angry Filmworks and Don Murphy made with


            23
           The Nowlan Family Trust has alleged in its opposition papers that the original motion
 to dismiss by Team Angry and Mr. Murphy were not withdrawn without prejudice. See Response
 to Motion to Mismiss, ECF No. 466 at ¶ 11. This allegation is factually incorrect. The Court’s
 Order dated August 21, 2018 states that the pertinent motions were withdrawn or denied
 “without prejudice.” See ECF No. 307.

 00025941                                     -45-
Case 17-24771-JAD        Doc 539     Filed 02/20/19 Entered 02/20/19 11:09:52   Desc Main
                                   Document      Page 46 of 48


 respect its prior motion to dismiss was that it was withdrawn “without prejudice.”

 The record reflects that there was no inducement or promise that such parties

 would not renew their motion if the parties’ deal fell apart. This record hardly

 supports a claim of estoppel because the Chapter 11 Trustee received exactly what

 he agreed to in this case, that is that the parties could renew their motion to

 dismiss if the original settlement was not consummated or approved. As such,

 any defense based upon waiver or estoppel is misplaced.

                                         X.
                          Some of the Movants Have Standing

            Lastly, the Court recognizes that the Chapter 11 Trustee and other objectors

 have argued in passing that the movants lack standing to prosecute the Motion

 to Dismiss. The record reflects, however, that Lorraine Dille Williams and Robert

 Nichols Flint Dille are the beneficiaries of the Dille Family Trust, and the current

 plan and motions of the Chapter 11 Trustee allegedly impair their interests.

            The Dille Family Trust’s schedules also reflect that Lorraine Dille Williams

 holds undisputed claims aggregating $363,409.57. See ECF No. 17 at Schedule

 E/F. The record further reflects that Team Angry Filmworks filed a claim at Claim

 No. 5 and an Amended Claim at Claim No 5-2 in the amount of $166,491.70.

 Robert Nichols Flint Dille also filed a claim at Claim No. 7 in the amount of

 $3,950,000.

            While such claims of Team Angry Filmworks and Mr. Dille may be disputed,

 the claims objections have not been fully litigated and Team Angry and Mr. Dille

 00025941                                    -46-
Case 17-24771-JAD        Doc 539     Filed 02/20/19 Entered 02/20/19 11:09:52           Desc Main
                                   Document      Page 47 of 48


 still hold “claims” as defined in the Bankruptcy Code. See 11 U.S.C. § 101(5).

 Thus, even if Don Murphy lacks the requisite standing,24 these circumstances

 warrant overruling any standing challenges to the Motion to Dismiss because the

 pecuniary interests of three of the four movants are affected by the outcome of this

 bankruptcy. In re Amatex Corp., 755 F.2d 1034, 1043-43 (3d Cir. 1985)(standing

 conferred where party was affected by outcome of proceeding); In re Kutner, 3

 B.R. 422 (Bankr. N.D. Tex. 1980)(standing requires pecuniary interest directly

 affected by the proceeding or a financial interest in the estate being administered).

            This determination is supported by the fact that 11 U.S.C. § 1109(b) states

 unequivocally that: “A party in interest, including . . . a creditor, [or] equity

 security holder . . . may appear and be heard on any issue in a case” under

 Chapter 11.

                                             XI.
                                          Conclusion

            In the opening lines of this Memorandum Opinion, the Court described this

 case as a saga. When the Court appointed a Chapter 11 Trustee in this case, it

 was done with the hopes that the appointment would have the positive impact of

 paving the way to consensual resolution of much of the litigation between the




            24
           Team Angry Filmworks and Don Murphy filed a pleading in the case making the
 affirmative statement that: “All have filed sizeable proofs of claims in this case as well.” See
 ECF No. 530. This statement is incorrect because no claim of Mr. Murphy can be found on the
 claims register. As such, Mr. Murphy has not demonstrated that he personally has standing to
 prosecute the Motion to Dismiss.

 00025941                                       -47-
Case 17-24771-JAD        Doc 539     Filed 02/20/19 Entered 02/20/19 11:09:52    Desc Main
                                   Document      Page 48 of 48


 parties. Unfortunately, that has not occurred.

            For the reasons set forth above, this saga may continue albeit before a

 different court (or courts) because the Dille Family Trust is ineligible for

 bankruptcy relief.       For this reason, a separate order shall be entered that

 dismisses this case with prejudice. Dismissal of the instant bankruptcy case shall

 also result in the denial of all pending motions that remain in this case, as such

 motions are now moot.




 Date: February 20, 2019
                     019              _______________________________________
                                      _______________
                                                   _____
                                                      _ ______________________
                                      The Honorable Jeffery A. Deller
                                      United States Bankruptcy Judge

 cc:        Robert S. Bernstein, Esq., Chapter 11 Trustee
            Donald Calaiaro, Esq., Counsel to the former Debtor
            Aurelius Robleto, Esq., Counsel to Don Murphy and Team Angry Filmworks
            Daniel Herman, Esq, Counsel to the Trustee of the Dille Family Trust
            Edgardo Santillan, Esq., Counsel to the Nowlan Family Trust
            Lorraine Dille Williams, Pro Se
            Salene Kraemer Mazur, Esq., Counsel to Flint Dille
            Office of the U.S. Trustee
            The Honorable Wendy Beetlestone, United States District Judge (E.D. Pa.)
            The Honorable Joy Flowers Conti, United States District Judge (W.D. Pa.)




                                                                   FILED
                                                                   2/20/19 10:03 am
                                                                   CLERK
                                                                   U.S. BANKRUPTCY
                                                                   COURT - :'3$


 00025941                                    -48-
